In agreeing to a reversal of the case, I want to state that the general rule of law is that the acts of a third person who is not a witness can not be introduced as evidence to affect the credit of a person who testifies in the case. As stated in Vernon's Statutes (note 89, p. 638): "When the evidence fails to show the defendant's connection (or witness' connection) with the matter, it is improper and inadmissible to adduce in evidence against him the prejudicial acts and declarations of third persons, though such acts and declarations, were offered in the behalf or in the interest of the person on trial," citing Favors v. State, 20 Texas Crim. App., 155, and other cases. However, there are some exceptions to the rule, as when the defendant authorizes the third person to act for him. (Burge v. State, 73 Tex. Crim. 505. ) The question is, where the evidence shows that the minor child is living with the father and under his control, and where the father offers to take the child beyond the jurisdiction of the court for a given consideration, is evidence of that fact admissible on the theory that the father may have influenced the child to testify as the child has testified, when the testimony is different from that first statement made by the child? Uel Smith is shown to be only seven years of age. On the trial he testified to hearing his sister say: "Willie Odell, you will be hung for this," and that he looked up and saw Willie Odell running off. On cross-examination, he admits that, on the day of the occurrence, "He told them he thought it was Crazy Adams whom be saw running off. At that time I thought it was Crazy Adams. I had seen Crazy Adams before. I know how he was dressed. When I saw him last he had on a blue shirt and blue overalls. At that time I thought the party I saw running off was Crazy Adams." So far as this record is concerned, the first time this boy ever said it was appellant running off was when he testified on this trial, which was after appellant's father had brought suit against the girl's father, and after the girl's father, according to the witness W.F. Collins, has approached him, and they together had gone to appellant's father, and the girl's father had agreed, if appellant's father would give him the team sequestered, the black horse and $100, he would carry the witness out of the State, and, when appellant's father refused to pay this amount, he became very angry. If the seven-year-old boy, Uel Smith, before this occurrence had said appellant was the person he saw running off, we would hold the testimony of Collins inadmissible. But, inasmuch as Uel Smith, according to this record, had claimed Crazy Adams was the man whom he saw running, and never changed this testimony until after appellant's father refused to pay his father, *Page 219 
the writer thinks, when the record shows the child was only seven years old, lived with and was under the control of his father, and the child on the stand gave no explanation of this change in his testimony, the evidence that the father, between the time witness said it was Crazy Adams and the time he testified it was appellant, had sought to obtain money and other considerations to suppress testimony, and when he failed to do so got angry because he could not obtain it, ought to have been admitted to aid the jury in determining whether the father was instrumental in having the little boy change his testimony. This was offered as a motive for the father to have influenced the child to change his testimony, to be considered by the jury. It may be of but little weight, unless the other facts and circumstances should convince the jury that the father had unduly influenced the child to change his testimony.